Title: From John Adams to Ma., Grand Jury Middlesex County, 7 November 1798
From: Adams, John
To: Middlesex County, Ma., Grand Jury


To the Grand Jury impanelled at the Supreme Judicial Court for the County of Middlesex, in the State of Massachusetts October Term 1798
Gentlemen
Quincy November 7. 1798

 I thank you for this Address which has been transmitted to me by The Chief Justice of the State, according to your request. The sentiments expressed by you as your own and as those of your Fellow Citizens of the same County, do honor to the County of Middlesex. That County, whose Inhabitants were the first to make a military defence of their Rights, upon a former against unjust demands upon a former Occasion; could not be expected to be the last or behind the foremost upon the present occasion, when Pretensions are set up and demands made, without even the Color of the former.
While the inexpressible Advantages of a free elective Republick are duly appreciated by Us all, We should never forgett and We cannot too often repeat that they all depend upon the Purity & Independence of those Elections. Whenever Corruption or foreign Influence determines Elections, it will be found that the best Things when corrupted become the worst.
John Adams